DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant argues: Orphanos fails to disclose the distal wall thickness is greater than the proximal wall thickness of the protrusion, as recited in claim1.
Response: the office is of the position that Orphanos explicitly shows that at least a distal wall portion, below stop 322d, has a thickness greater than that of a proximal wall portion, above stop 322d, as further clarified in the annotated Fig.4 to Orphanos, below. Accordingly, the office asserts that the claims as presented are anticipated by Orphanos, and the rejection is hereby maintained.

    PNG
    media_image1.png
    506
    666
    media_image1.png
    Greyscale

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 11, the recitation of “the thickness of said distal wall” preferred to read as “a thickness of said distal wall”, for clarity.
In claim 1 line 14, the recitation of “the thickness of a proximal wall” preferred to read as “a thickness of a proximal wall”, for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Orphanos et al. (US Pub. 2020/0030108 A1).
Claim 1, Orphanos discloses an assembly [abstract, Figs.2-8] comprising: a bone anchoring base of a prosthetic joint [defined by at least a portion of 210] comprising at least one protrusion [defined by at least a portion of 314] configured to be inserted in a hole arranged in the cancellous portion of a bone [¶51]; and 
at least one screw [270] configured to fasten the base to the bone [¶48], wherein the screw has a thread configured to engage in the cancellous portion of the bone [defined by at least a portion of 374], 
wherein the protrusion is inwardly hollow [Figs.4, having throughbore 310] and comprises an orifice at its distal free end [distal opening 308], 
wherein the screw is configured to pass through the hollow protrusion, and be screwed in the cancellous portion of the bone through said orifice until a head of the screw comes into contact with a distal wall of the protrusion defined by a free end of the protrusion [¶48, a wall portion by opening 308 defines a distal wall], 
wherein said orifice is tapped at the pitch of the thread of the screw [¶55, distal portion 316 of throughbore 310 includes threads matching threads of the screw 270] and 
wherein the thickness of said distal wall is such that more than half of a turn of the threading suitable for receiving the thread of the screw is formed therein such that, during the placement of the screw, the thread of the screw engages with said distal wall [¶55, distal 316 includes two or more threads 316t defining thickness of the distal wall, Figs. 4, capable of 
wherein the thickness of said distal wall is greater than the thickness of a proximal wall of the protrusion [Fig.4C to Orphanos, above, shows at least a wall portion below stop 322d “distal wall” is thicker than at least a wall portion above stop 322d “proximal wall”].   
Claims 2 – 6, Orphanos discloses the limitations of claim 1,as above, and further, Orphanos discloses (claim 2) wherein the thickness of the distal wall is such that at least one complete threading turn suitable for receiving the thread of the screw is formed therein  [¶55, distal 316 includes two or more threads 316t defining thickness of the distal wall, Figs. 4, capable of engaging threads of threaded portion 370 of the screw 270, wherein the threads of the threaded portion 374 exhibits a maximum diameter that is greater than a diameter of the distal orifice defined between the crest of the threads 316]; (claim 3) wherein the bone anchoring base comprises a plate  [wherein at least a portion of 210, i.e. 312 defines a platform, Fig.4A]; (claim 4) wherein the at least one protrusion extends from the plate [wherein at least a portion of 314 extends from 312]; (claim 5) wherein said bone anchoring base is a prosthetic shoulder glenoid base [¶48, shoulder implant and defining at least a portion to be driven into the glenoid]; (claim 6) wherein said protrusion is an anchoring stud arranged coaxially to the plate formed by the bone anchoring base [¶49 - ¶51, Figs. 1B and 4A].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775